 
 
I 
111th CONGRESS
1st Session
H. R. 3786 
IN THE HOUSE OF REPRESENTATIVES 
 
October 8, 2009 
Ms. Slaughter (for herself, Mr. McIntyre, Mr. Michaud, Mr. Hare, Mr. Higgins, Mr. Jones, Ms. Kaptur, and Mr. Tonko) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To enhance reciprocal market access for United States domestic producers in the negotiating process of bilateral, regional, and multilateral trade agreements. 
 
 
1.Short titleThis Act may be cited as the Reciprocal Market Access Act of 2009. 
2.Findings and purpose 
(a)FindingsCongress finds the following: 
(1)One of the fundamental tenets of the World Trade Organization (WTO) is reciprocal market access. This principle is underscored in the Marrakesh Agreement Establishing the World Trade Organization which called for entering into reciprocal and mutually advantageous arrangements directed to the substantial reduction of tariffs and other barriers to trade and to the elimination of discriminatory treatment in international trade relations. 
(2)With each subsequent round of bilateral, regional, and multilateral trade negotiations, tariffs have been significantly reduced or eliminated for many manufactured goods, leaving nontariff barriers as the most pervasive, significant, and challenging barriers to United States exports and market opportunities. 
(3)The United States market is widely recognized as one of the most open markets in the world. Average United States tariff rates are very low and the United States has limited, if any, nontariff barriers. 
(4)Often the only leverage the United States has to obtain the reduction or elimination of nontariff barriers imposed by foreign countries is to negotiate the amount of tariffs the United States imposes on imports from those foreign countries. 
(5)Under the current negotiating process, negotiations to reduce or eliminate tariff barriers and nontariff barriers are separate and self-contained, meaning that tradeoffs are tariff-for-tariff and nontariff-for-nontariff. As a result, a tariff can be reduced or eliminated without securing elimination of the real barrier or barriers that deny United States businesses access to a foreign market. 
(b)PurposeThe purpose of this Act is to require that United States trade negotiations achieve measurable results for United States businesses by ensuring that trade agreements result in expanded market access for United States exports and not solely the elimination of tariffs on goods imported into the United States. 
3.Limitation on authority to reduce or eliminate rates of duty pursuant to certain trade agreements 
(a)LimitationNotwithstanding any other provision of law, on or after the date of the enactment of this Act, the President may not agree to a modification of an existing duty that would reduce or eliminate the bound or applied rate of such duty on any product in order to carry out a trade agreement entered into between the United States and a foreign country until the President transmits to Congress a certification described in subsection (b). 
(b)CertificationA certification referred to in subsection (a) is a certification by the President that— 
(1)the United States has obtained the reduction or elimination of tariff and nontariff barriers and policies and practices of the government of a foreign country described in subsection (a) with respect to United States exports of any product identified by United States domestic producers as having the same physical characteristics and uses as the product for which a modification of an existing duty is sought by the President as described in subsection (a); and 
(2)a violation of any provision of the trade agreement described in subsection (a) relating to the matters described in paragraph (1) is immediately enforceable in accordance with the provisions of section 4. 
4.Enforcement provisions 
(a)Withdrawal of tariff concessionsIf the President does agree to a modification described in section 3(a), and the United States Trade Representative determines pursuant to subsection (c) that— 
(1)a tariff or nontariff barrier or policy or practice of the government of a foreign country described in section 3(a) has not been reduced or eliminated, or 
(2)a tariff or nontariff barrier or policy or practice of such government has been imposed or discovered,the modification shall be withdrawn until such time as the United States Trade Representative submits to Congress a certification described in section 3(b)(1). 
(b)Investigation 
(1)In generalThe United States Trade Representative shall initiate an investigation if an interested party files a petition with the United States Trade Representative which alleges the elements necessary for the withdrawal of the modification of an existing duty under subsection (a), and which is accompanied by information reasonably available to the petitioner supporting such allegations. 
(2)Interested party definedFor purposes of paragraph (1), the term interested party means— 
(A)a manufacturer, producer, or wholesaler in the United States of a domestic product that has the same physical characteristics and uses as the product for which a modification of an existing duty is sought; 
(B)a certified union or recognized union or group of workers engaged in the manufacture, production, or wholesale in the United States of a domestic product that has the same physical characteristics and uses as the product for which a modification of an existing duty is sought; 
(C)a trade or business association a majority of whose members manufacture, produce, or wholesale in the United States a domestic product that has the same physical characteristics and uses as the product for which a modification of an existing duty is sought; and 
(D)a member of the Committee on Ways and Means of the House of Representatives or a member of the Committee on Finance of the Senate. 
(c)Determination by USTRNot later than 45 days after the date on which a petition is filed under subsection (b), the United States Trade Representative shall— 
(1)determine whether the petition alleges the elements necessary for the withdrawal of the modification of an existing duty under subsection (a); and 
(2)notify the petitioner of the determination under paragraph (1) and the reasons for the determination. 
 
